COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        James P. Arthur, Mary Arthur, Legonite, Inc., Paradise
                            Living, Inc., and Arthur Holdings, L.P. v. John M. Raborn
Appellate case number:      01-21-00072-CV
Trial court case number:    2020-13849
Trial court:                11th District Court of Harris County
       On August 19, 2021, this appeal was dismissed for want of prosecution based on
appellants, James P. Arthur, Mary Arthur, Legonite, Inc., Paradise Living, Inc., and Arthur
Holdings, L.P., failure to pay, or make arrangements to pay, the fee for the preparation of
the clerk’s record. See TEX. R. APP. P. 37.3(b), 42.3(b), 43.2(f).
       On August 24, 2021, appellants filed a motion for rehearing, stating that they paid
the fee for the preparation of the clerk’s record on June 2, 2021. Appellants’ motion
requests that we “reinstate the case” and allow the appeal to “be resolved on its merits.”
See TEX. R. APP. P. 49.1.
       Based on appellants’ motion, the Court will consider granting rehearing.
Accordingly, we request a response from appellee, John M. Raborn, to the motion for
rehearing, filed on August 24, 2021. See TEX. R. APP. P. 49.2 (“A motion [for rehearing]
will not be granted unless a response has been filed or requested by the court.”). Appellee’s
response, if any, is due within ten days of the date of this order.
       It is so ORDERED.

Judge’s signature: ___/s/ April Farris_______
                    Acting individually  Acting for the Court


Date: ___September 9, 2021___